Exhibit 10.2

 

SHORT TERM REVOLVING NOTE

 

$2,500,000

 

October 19, 2007

Denver, CO

 

FOR VALUE RECEIVED, GOLDEN OVAL EGGS, LLC, a Delaware limited liability company,
MIDWEST INVESTORS OF IOWA, COOPERATIVE, an Iowa cooperative (“Midwest”), and
GOECA, LP, a Delaware limited partnership, hereby jointly and severally promise
to pay to the order of COBANK, ACB and METROPOLITAN LIFE INSURANCE COMPANY (the
“Lenders”) at the main office of CoBank, ACB in Denver, CO, in lawful money of
the United States of America in Immediately Available Funds (as such term and
each other capitalized term used herein are defined in the Credit Agreement
hereinafter referred to) on December 14, 2007, the principal amount of TWO
MILLION FIVE HUNDRED THOUSAND DOLLARS and NO CENTS ($2,500,000) or, if less, the
aggregate unpaid principal amount of the Revolving Loans made by the Lenders
under this Short Term Revolving Note, and to pay interest (computed on the basis
of actual days elapsed and a year of 360 days) in like funds on the unpaid
principal amount hereof from time to time outstanding at the rates and times set
forth in the Credit Agreement for Revolving Credit.

 

This note is one of the Revolving Notes referred to in the Second Amended and
Restated Credit Agreement dated concurrently herewith (as the same may hereafter
be from time to time amended, restated or otherwise modified, the “Credit
Agreement”) between the undersigned and the Lenders. This note is secured, is
subject to certain mandatory prepayments, and its maturity is subject to
acceleration, in each ease upon the terms provided in said Credit Agreement.

 

In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

 

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF COLORADO WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------


 

 

 

GOLDEN OVAL EGGS, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

MIDWEST INVESTORS OF IOWA,
COOPERATIVE

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GOECA, LP

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

(Signature Page to Short Term Revolving Note)

 

2

--------------------------------------------------------------------------------